Citation Nr: 0727812	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  07-16 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse





INTRODUCTION

The veteran served on active duty from November 1942 to March 
1946.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The veteran and his spouse appeared and testified at a 
personal hearing in July 2007 before the undersigned Acting 
Veterans Law Judge sitting at St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma in service, 
including during combat; experienced tinnitus in service; 
bilateral tinnitus has been continuous since service 
separation; and the current bilateral tinnitus is consistent 
with the circumstances, conditions, or hardships of in-
service combat.

2.  The veteran was exposed to acoustic trauma in service, 
including during combat; did not experience chronic bilateral 
hearing loss in service; did not experience continuous 
symptoms of bilateral hearing loss after service separation; 
clear and convincing evidence shows that the veteran's 
current bilateral hearing loss is not consistent with the 
circumstances, conditions, or hardships of in-service combat 
that included exposure to acoustic trauma; and the weight of 
the competent medical evidence shows that currently diagnosed 
bilateral hearing loss disability is not related to the in-
service acoustic trauma.




CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, 
tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159,  3.303 (2006).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5103, 5103A, 
5107 (West 2002  & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

A June 2006 VA notice letter satisfied VA's duty to notify 
under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as the 
letter informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence the appellant should provide, 
informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claims, and 
asked the appellant to send in any evidence in the 
appellant's possession that pertains to the claims.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claims 
that VA has not sought.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.  The evidence of record 
includes VA treatment records, VA audiological examination 
report, the veteran's statements, and the veteran's and 
spouse's personal hearing testimony. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, this notice was provided to the veteran in 
the June 2006 VA notice letter.  In addition, because the 
claim for service connection for bilateral hearing loss is 
being denied, and no effective date or rating percentage will 
be assigned, the Board finds that there can be no possibility 
of any prejudice to the appellant under the holding in 
Dingess, supra.  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, personal hearing 
testimony, and arguments presented by the representative 
organization.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service Connection for Tinnitus and Bilateral Hearing Loss

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38  U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection may be established under the provisions of  
38 C.F.R. 
§ 3.303(b) when the evidence, regardless of its date, shows 
that an appellant had a chronic condition in  service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Medical evidence  is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.  Grottveit v. Brown, 5  Vet. App. 91, 93 
(1993).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b). 

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric 
testing during a claimant's period of active military service 
in order for service connection to be granted.  The Court has 
held that 38 C.F.R. § 3.385 did not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court 
has also held that the regulation did not necessarily 
preclude service connection for hearing loss that first met 
the regulation's requirements after service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who 
seeks to establish service connection for a current hearing 
"disability" must show, as is required in a claim for 
service connection for any disability, that a current hearing 
disability is the result of an injury or disease incurred in 
service, the determination of which depends on a review of 
all the evidence of record including that pertinent to 
service.  38 U.S.C.A. § 1110; C.F.R. §§ 3.303 and 3.304; 
Hensley, 5 Vet. App. at 159-60.

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the  
veteran's auditory threshold (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may  
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent.  38 
C.F.R. § 3.385. 

The veteran contends that he now has a bilateral hearing loss 
disability and tinnitus due to multiple in-service noise 
exposures, including during combat operations.  He contends 
that his current tinnitus and hearing loss are due to 
exposure to 50 caliber machine gun fire, and noise exposure 
as an aviation ordinance man flying multiple combat missions.  
He contends that he experienced tinnitus in service soon 
after exposure to the machine gun fire.  Through his 
representative, the veteran also contends that the veteran's 
tinnitus and bilateral hearing loss are consistent with the 
circumstances, conditions, and hardships of combat service 
during World War II, and urges application of the combat 
presumptive provisions of 38 U.S.C.A. § 1154(b).   

On a Statement in Support of Claim form received in May 2006, 
the veteran wrote that he was exposed to 50 caliber machine 
gun fire in service without the use of hearing protection, 
and that his duties involved teaching sailors how to 
accurately shoot this weapon. 

The veteran's DD Form 214 shows that the veteran's military 
occupational specialty was aviation ordinance man, and that 
he participated in at least five combat missions, earning the 
Navy Commendation  Medal and the Air Medal with one Gold 
Star.  

Service medical records show no complaints, findings, or 
diagnosis of bilateral hearing loss or tinnitus during 
service.  The service separation examination in March 1946 a 
score of 15/15 on the whispered voice test, with no 
audiometric measures. 

VA treatment records first show evidence of bilateral hearing 
loss in December 2005.  A December 2005 treatment entry also 
notes no tinnitus.  A January 2007 VA treatment entry 
reflects that there had been no change in the veteran's 
"chronic" tinnitus. 

A September 2006 VA audiologic examination report reflects 
that the service medical records were absent hearing loss or 
tinnitus complaints; the veteran's report of no hearing loss 
at service separation; the veteran's current complaints of 
hearing loss; no history of tinnitus; audiometric testing 
that shows current bilateral sensorineural hearing loss 
disability (according to 38 C.F.R. § 3.385); and the VA 
examiner's opinions that the veteran's hearing loss was due 
to presbycusis, the veteran's hearing loss was not caused by 
or a result of military noise exposure, and that the veteran 
did not currently have tinnitus.  The bases for the opinion 
that the veteran's hearing loss was not related to military 
noise exposure was that the veteran denied hearing loss at 
service separation, and the current audiometric test results 
showed an asymmetrical hearing loss that was not consistent 
with noise exposure, and a December 2005 VA progress noted 
indicated a denial of tinnitus. 

In the April 2007 substantive appeal, the veteran wrote that 
he was exposed to weapons fire in service, was involved in 
multiple campaigns that included exposure to aircraft noise 
without hearing protection, and that he experienced loud 
ringing in his ears during service. 

At the July 2007 personal hearing, the veteran testified that 
he sustained multiple acoustic traumas during service, 
including exposure to 50 caliber machine gun fire, and 
including supervising gunners during combat missions as an 
aviation ordinance man; that he experienced tinnitus in 
service following the exposures to machine gun fire; that the 
tinnitus has been continuous after service; the hearing loss 
began soon after service, and he had been wearing a hearing 
aid for about 50 years; he had experienced hearing loss for a 
long time; he now experienced bilateral hearing loss and 
tinnitus; and at the September 2006 VA examination he was not 
wearing the hearing aids, so probably did not understand the 
questions the VA examiner was asking him, and did not recall 
if the VA examiner asked him if he had tinnitus, but he would 
have told her that he had tinnitus that had been continuous 
since service.  The veteran's spouse testified in relevant 
part that she married the veteran in 1947; the veteran did 
not get a hearing aid as soon as he got out of service, but a 
few years after service; the veteran had used a hearing aid 
in the right ear for about 50 years; and his hearing had 
worsened over the last 30 years.  

After a review of all the evidence of record, including the 
veteran's military occupational specialty of aviation 
ordinance man, evidence of having flown at least five combat 
missions, and the veteran's personal hearing testimony of 
multiple acoustic traumas in service, the Board finds that 
the veteran was exposed to acoustic trauma in service, 
including as part of the combat missions in which he 
participated; therefore, the element of in-service exposure 
to acoustic trauma has been established.  The remaining 
questions are whether the veteran has current disabilities of 
hearing loss and tinnitus, and whether a current disability 
is consistent with the circumstances, conditions, or 
hardships of in-service combat, or is otherwise related by 
competent medical evidence to the in-service exposure to 
acoustic trauma. 

On the issue of service connection for tinnitus, the Board 
finds that the veteran experienced tinnitus in service.  
Regarding in-service symptoms of tinnitus, the Board finds 
the veteran's personal hearing testimony on this question 
credible, and that tinnitus in service following periods of 
acoustic trauma from gun fire is consistent with the 
conditions and circumstances of in-service combat, 
notwithstanding the absence of official service medical 
record evidence of complaints of tinnitus in service.  The 
Board also finds to be credible the veteran's personal 
hearing testimony on the question of continuous post-service 
symptoms of tinnitus.  

On the question of current disability of tinnitus, the Board 
has weighed the evidence that tends to show no current 
tinnitus (December 2005 VA treatment entry and the September 
2006 VA examiner's notation of no tinnitus) against the 
evidence that tends to show a current disability of tinnitus 
(veteran's written claim, statements, credible testimony, and 
a January 2007 VA treatment entry of "chronic" tinnitus), 
and finds that the evidence for and against a finding of 
current disability of tinnitus is at least in relative 
equipoise.  Resolving reasonable doubt on this question in 
the veteran's favor, the Board finds that the veteran has a 
current disability of tinnitus.  

Finally, the Board finds that the current bilateral tinnitus 
is consistent with the circumstances, conditions, or 
hardships of in-service combat.  There is no competent 
medical evidence that tends to dissociate the current 
tinnitus from the veteran's service, especially in light of 
the credible history of continuous symptoms of tinnitus since 
service separation.  For these reasons, and with the 
resolution of reasonable doubt in the veteran's favor, the 
Board finds that tinnitus was incurred in service.  38 
U.S.C.A. §§ 1154(b), 5107; 38 C.F.R. § 3.102. 

On the issue of service connection for bilateral hearing 
loss, even though the veteran was exposed to acoustic trauma 
in service, the Board finds that the veteran did not 
experience chronic bilateral hearing loss in service, and did 
not experience continuous symptoms of bilateral hearing loss 
until at least a few years after service separation.  In this 
regard, at the personal hearing, the veteran testified that 
he began using hearing aids a few years after service 
separation, at a time much earlier than 1975, but the veteran 
did not testify, and the evidence does not otherwise show, 
that the veteran experienced chronic hearing loss is in 
service, or was continuous in the years immediately after 
service.  The absence of any medical evidence of hearing loss 
complaints or treatment for the years after service is also 
highly probative on the question of continuous post-service 
symptoms of hearing loss.  The medical evidence shows that 
the veteran was first seen by VA for hearing loss decades 
after service.  

The competent medical evidence shows that the veteran has 
current hearing loss disability for VA disability 
compensation purposes according to 38 C.F.R. § 3.385.  The 
bilateral audiological measures recorded at the September 
2006 VA audiology examination, as well as the right ear 
speech recognition score, meet VA's definition of current 
hearing loss disability. 

On the question of whether the current bilateral hearing loss 
disability is related to service, the Board further finds 
that clear and convincing evidence shows that the veteran's 
current bilateral hearing loss is not consistent with the 
circumstances, conditions, or hardships of in-service combat, 
and that the weight of the competent medical evidence shows 
that the current bilateral hearing loss disability is not 
related to in-service acoustic trauma.  Further applying the 
combat presumptive provisions of 38 U.S.C.A. § 1154(b), the 
Board finds that the September 2006 VA audiology opinion 
constitutes clear and convincing evidence that the current 
bilateral hearing loss disability is not consistent with the 
circumstances, conditions, or hardships of the veteran's in-
service combat.  38 U.S.C.A. § 1154(b).  Especially probative 
in this case is the September 2006 VA audiology opinion that 
the veteran's currently diagnosed hearing loss disability was 
not caused by or a result of military noise exposure.  The 
medical reasons given by the VA audiological examiner are 
especially probative: that the asymmetrical hearing loss that 
was not consistent with noise exposure, but was instead 
caused by presbycusis.  

There is otherwise no favorable medical nexus evidence of 
record on the question of whether the veteran's current 
bilateral hearing loss disability is consistent with the 
circumstances, conditions, or hardships of in-service combat 
(acoustic trauma), or is otherwise related by competent 
medical evidence to the in-service exposure to acoustic 
trauma.  While the veteran is competent to testify as to 
events of acoustic trauma in service, and symptoms of hearing 
loss that he has experienced at any time since service, he is 
not competent to testify that his currently diagnosed 
bilateral hearing loss disability is related to service, 
including to acoustic trauma in service.  The Court has held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(holding that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for bilateral hearing loss, and the claim must be 
denied.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is denied.


____________________________________________
JEFFREY PARKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


